          Case 1:12-cr-00489-RA Document 21 Filed 11/05/18 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    November 5, 2018


By ECF
The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
New York, New York 10007

       Re:    United States v. Paul Calder LeRoux,
              12 Cr. 489 (LAP)

Dear Judge Preska:

        The Government respectfully requests an adjournment of tomorrow’s status conference for
approximately 30 days to a date and time convenient to the Court. The reason for the request is
that Mr. Donaldson is seeking additional time to consult with the defendant regarding a potential
substitution of counsel.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                            By:                    /s/
                                                    Emil J. Bove III
                                                    Rebekah Donaleski
                                                    Michael D. Lockard
                                                    Assistant United States Attorneys
                                                    (212) 637-2444/2423/2345

Cc:    Xavier R. Donaldson
       (By Email)

       Joseph DiBenedetto
       (By Email)
